Exhibit 10.1

EXECUTION VERSION

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
17th day of August 2015, by and between SeaWorld Entertainment, Inc., a Delaware
corporation (the “Company”), and Peter Crage (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to be employed by the Company, subject to the terms and
provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1. Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A, attached hereto.

Section 2. Acceptance and Term of Employment.

(a) The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term of Employment
shall commence on September 1, 2015 (the “Commencement Date”) and continue until
the third anniversary of the Commencement Date, unless earlier terminated as
provided in Section 7 hereof (the “Term of Employment”); provided that on
September 1, 2018 and on each September 1 thereafter (each, an “Extension Date”)
the Term of Employment shall be automatically extended for an additional
one-year period unless at least 90 days prior to the next Extension Date, the
Company or the Executive delivers a written notice to the other party that the
Term of Employment shall not be so extended.

(b) Company Nonrenewal. The Company may terminate this Agreement (subject to the
continued applicability of certain provisions of this Agreement as provided in
Section 22) by delivering to the Executive the written notice of non-renewal as
contemplated by Section 2(a) hereof (such termination, a “Company Nonrenewal”).
A Company Nonrenewal shall be deemed to constitute Good Reason as of the date of
such notice. Section 7 of this Agreement governs any termination of employment
by the Company following a Company Nonrenewal.

(c) Executive Nonrenewal. The Executive may terminate this Agreement (subject to
the continued applicability of certain provisions of this Agreement as provided
in Section 22) by the Executive’s delivery to the Company of the written notice
of nonrenewal as contemplated by Section 2(a) hereof (such termination, an
“Executive Nonrenewal”). An Executive Nonrenewal may constitute a voluntary
termination of employment by the Executive, if the Executive so specifies in the
written notice of nonrenewal. If such voluntary termination by the Executive is
for Good Reason, then the nonrenewal notice shall include the Notice of
Termination.

(d) Notwithstanding the foregoing and for the avoidance of doubt, if the
Executive continues employment with the Company following the expiration of the
Term of Employment (whether due to a Company Nonrenewal or an Executive
Nonrenewal), such employment shall constitute “at will” employment and may be
terminated at any time by either party upon written notice and, notwithstanding
Section 22 hereof, the provisions of Section 7 shall not apply to such “at-will”
employment and no longer be of further force or effect.



--------------------------------------------------------------------------------

Section 3. Position, Duties, and Responsibilities; Place of Performance.

(a) Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as the Chief Financial Officer of the
Company (together with such other position or positions consistent with
Executive’s title as the Chief Executive Officer shall reasonably specify from
time to time) and shall have such duties and responsibilities commensurate with
such title and as the Chief Executive Officer may reasonably designate from time
to time. If requested by the Company, Executive also agrees to serve as an
officer and/or director of any other member of the Company Group, in each case
without additional compensation. The Executive shall be based at the Company’s
corporate headquarters in Orlando, Florida.

(b) Performance. Executive shall devote his full business time, attention,
skill, and best efforts to the performance of his duties under this Agreement
and shall not engage in any other business or occupation during the Term of
Employment, including, without limitation, any activity that (x) conflicts with
the interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving as a member of the boards of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
charitable organizations or, with the prior written consent of the Board
following a recommendation from the Nominating and Governance Committee of the
Board, of noncompeting businesses, (ii) engaging in charitable activities and
community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), and
(iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.

Section 4. Compensation.

During the Term of Employment, Executive shall be entitled to the following
compensation:

(a) Base Salary. Executive shall initially be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of
$450,000. No less frequently than annually, the Executive’s Base Salary shall be
reviewed by the Compensation Committee who may (but is not obligated to) adjust
such Base Salary in its sole discretion; provided that Base Salary shall not be
decreased. Any such increased Base Salary shall be the Executive’s “Base Salary”
for all purposes under this Agreement.

 

-2-



--------------------------------------------------------------------------------

(b) Annual Bonus. During the Term of Employment, Executive shall be eligible to
participate in the annual bonus plan adopted by the Company from time to time
(the “Annual Bonus Plan”), pursuant to which Executive shall be eligible to
receive an annual incentive bonus award for the current fiscal year, and for
each subsequent year during the Term of Employment (the “Annual Bonus”). The
target Annual Bonus for each such fiscal year (the “Target Annual Bonus”) shall
be not less than 100% of Base Salary, with the actual Annual Bonus payable under
the Annual Bonus Plan being based upon the level of achievement of Company
and/or individual performance objectives for such fiscal year, as established by
the Compensation Committee and communicated to Executive; provided that for
fiscal year 2015, the target bonus opportunity will be pro-rated based on the
Commencement Date and portion of the fiscal year Executive is employed with the
Company. The Annual Bonus shall otherwise be subject to the terms and conditions
of the Annual Bonus Plan. Any earned Annual Bonus for a fiscal year shall be
paid to the Executive at the same time as annual bonuses are generally payable
to other senior executives of the Company, subject to Executive’s continuous
employment through the applicable performance period, but in no event later than
the 15th day of the third month following the close of such fiscal year, unless
the Executive shall elect to defer the receipt of such Annual Bonus pursuant to
an arrangement that meets the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

(c) Annual Equity Awards. During the Term of Employment, (i) Executive will be
eligible to participate in the long-term equity incentive plan(s) adopted by the
Company from time to time, including without limitation, under the Company’s
2013 Omnibus Incentive Plan (as applicable, the “Equity Plan”) and
(ii) commencing with fiscal year 2016 and for each fiscal year thereafter, the
Executive shall be a participant in the Company’s long term equity compensation
program with a long term equity award target value equal to $900,000 (based on
grant date fair market value of the Company’s common stock (“Common Stock”)
underlying such awards) subject to such vesting and other terms and conditions
as the Compensation Committee shall determine and otherwise, in all respects,
subject to the Compensation Committee’s annual compensation review discretion
and in accordance with the Company’s Equity Award Grant Policy, in effect from
time to time.

(d) Sign-On Restricted Stock Grant. As soon as practicable following the
Commencement Date, Executive shall receive a one-time grant (the “Sign-On
Restricted Stock Grant”) of restricted shares of Common Stock with a value on
the Commencement Date equal to $2,000,000. The Sign-On Restricted Stock Grant
shall vest in four equal annual (25%) installments over the first four
anniversaries of the date of grant, provided the Executive remains employed by
the Company through such dates.

(e) Sign-On Option Grant. As soon as practicable following the Commencement
Date, Executive shall receive a one-time grant (the “Sign-On Option Grant”) of
options to acquire shares of Common Stock at an exercise price per share equal
to the fair market value of such shares on the date of grant and calculated in
accordance with the applicable Equity Plan. The Sign-On Option Grant shall cover
a number of shares of Common Stock resulting in a grant date fair value equal to
$500,000 based on a Black-Scholes calculation. The Sign-On Option Grant shall
vest in four equal annual (25%) installments over the first four anniversaries
of the date of grant, provided the Executive remains employed by the Company
through such dates.

 

-3-



--------------------------------------------------------------------------------

Section 5. Employee Benefits; Vacation.

(a) During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement, annual leave and time-off, and other benefits
provided generally to similarly situated executive officers of the Company.
Executive shall also be entitled to the same number of holidays, vacation days,
and sick days, as well as any other benefits, in each case as are generally
allowed to similarly situated executive officers of the Company in accordance
with the Company policy as in effect from time to time. Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing
Executive notice, and the right to do so is expressly reserved.

(b) Notwithstanding anything to the contrary in Section 5(a), during the Term of
Employment, Executive shall be entitled to four (4) weeks of annual paid
vacation days, which shall accrue and be usable in accordance with Company
policy, as in effect from time to time; provided that for fiscal year 2015,
Executive’s annual paid vacation shall be pro-rated based on the Commencement
Date and portion of the fiscal year Executive is employed with the Company.

Section 6. Reimbursement of Expenses.

(a) Business Expenses. Executive is authorized to incur reasonable business
expenses in carrying out his duties and responsibilities under this Agreement,
and the Company shall promptly reimburse him for all such reasonable business
expenses, subject to documentation in accordance with the Company’s policies, as
in effect from time to time.

(b) Relocation Expenses. The Company will reimburse Executive for reasonable and
documented travel expenses for Executive in accordance with the Company’s
executive relocation policy, in effect from time to time.

Section 7. Termination of Employment.

(a) General. The Term of Employment shall terminate earlier than as provided in
Section 2 hereof upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Upon any termination of Executive’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Executive, Executive shall resign from any and all directorships, committee
memberships, and any other positions Executive holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, other than the requirements of Section 13 hereof, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 7 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”

 

-4-



--------------------------------------------------------------------------------

(b) Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or his estate or his beneficiaries, as the case
may be, shall be entitled to

(i) The Accrued Obligations;

(ii) Full accelerated vesting and immediate lapse of restrictions on the Sign-On
Restricted Stock Grant; and

(iii) Pro-rated accelerated vesting of the next (25%) installment of the Sign-On
Options that was scheduled to vest on the next vesting date immediately
following Executive’s termination due to death or Disability, based on a
fraction (x) the numerator of which is equal to the number of completed months
that have elapsed in the one-year period ending on such next vesting date
through and including the date of such termination and (y) the denominator of
which is equal to 12.

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 7(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c) Termination by the Company for Cause.

(i) The Company may terminate Executive’s employment at any time for Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clauses
(i), (ii), (vi) or (vii) of the definition of Cause, to the extent that such act
or acts or failure or failures to act are curable, Executive shall be given not
less than fifteen (15) days’ written notice by the Board of the Company’s
intention to terminate him for Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based, and such termination shall
be effective at the expiration of such fifteen (15) day notice period unless
Executive has fully cured such act or acts or failure or failures to act that
give rise to Cause during such period.

(ii) In the event that the Company terminates Executive’s employment for Cause,
he shall be entitled only to the Accrued Obligations. Following such termination
of Executive’s employment for Cause, except as set forth in this
Section 7(c)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt

 

-5-



--------------------------------------------------------------------------------

of written notice of such termination. In the event that Executive’s employment
is terminated by the Company without Cause (other than due to death or
Disability), Executive shall be entitled to:

(i) The Accrued Obligations;

(ii) An amount equal to the Severance Factor multiplied by the sum of (x) Base
Salary and (y) the Target Annual Bonus, such amount to be paid in a lump sum
within 15 days following the date of termination;

(iii) Full accelerated vesting and immediate lapse of restrictions on each of
the Sign-On Restricted Stock Grant and Sign-On Option Grant; and

(iv) Subject to Executive’s election of COBRA continuation coverage under the
Company’s group health plan, payment, on the first regularly scheduled payroll
date of each month during the Severance Term, of an amount equal to the
difference between the monthly COBRA premium cost and the monthly contribution
paid by active employees for the same coverage; provided, that the payments
described in this clause (iv) shall cease earlier than the expiration of the
Severance Term in the event that Executive becomes eligible to receive any
health benefits as a result of subsequent employment or service during the
Severance Term.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii) and (iv) above shall immediately terminate, and the Company shall
have no further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of the Restrictive Covenants contained in
Appendix B attached hereto. Following such termination of Executive’s employment
by the Company without Cause, except as set forth in this Section 7(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement. For the avoidance of doubt, Executive’s sole and exclusive
remedy upon a termination of employment by the Company without Cause shall be
receipt of the Severance Benefits.

(e) Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company fifteen (15) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the Executive’s knowledge (whether actual or
constructive, including, without limitation, knowledge that Executive would have
reasonably obtained after making due and appropriate inquiry) of such event.
During such fifteen (15) day notice period, the Company shall have a cure right
(if curable), and if not cured within such period, Executive’s termination will
be effective upon the expiration of such cure period, and Executive shall be
entitled to the same payments and benefits as provided in Section 7(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 7(d) hereof. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 7(e) and Section 15, Executive shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment with Good Reason shall be receipt of the Severance Benefits.

 

-6-



--------------------------------------------------------------------------------

(f) Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 7(f), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 7(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Executive without Good
Reason. Following such termination of Executive’s employment by Executive
without Good Reason, except as set forth in this Section 7(f), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (d) or (e) of
this Section 7 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) within sixty
(60) days following the date of Executive’s termination of employment hereunder.
If Executive fails to execute the Release of Claims in such a timely manner so
as to permit any revocation period to expire prior to the end of such sixty
(60) day period, or timely revokes his acceptance of such release following its
execution, Executive shall not be entitled to any of the Severance Benefits.
Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein.

(h) Notice of Termination. Any written notice of termination given under
Section 7 of this Agreement shall be provided to the other party in accordance
with Section 19 of this Agreement. In addition, any written notice pertaining to
a termination by the Company for Cause or by Executive for Good Reason shall
meet the requirements of a Notice of Termination (as defined in this paragraph).
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) the Date of Termination
(as defined below).

(i) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of expiration of the
cure period set forth in Section 7(c), (ii) if the Executive’s employment is
terminated by the Executive for Good Reason, the date of expiration of the cure
period specified in Section 7(e), (iii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the

 

-7-



--------------------------------------------------------------------------------

date on which the Company notifies the Executive of such termination or such
later date specified by the Company, (iv) if the Executive voluntarily resigns
without Good Reason, the date at least thirty (30) days after the Executive
notifies the Company, subject to the Company’s right to accelerate such date of
termination without changing the characterization of such termination as a
termination by the Executive without Good Reason as provided in Section 7(f),
(v) if the Executive’s employment is terminated by reason of death, the date of
death of the Executive, or (vi) if the Executive’s employment is terminated by
the Company due to Disability, the date specified by the Company.

Section 8. Certain Payments.

(a) In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or otherwise (“Payments”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
section, be subject to the excise tax imposed by Section 4999 of the Code, any
successor provisions, or any comparable federal, state, local or foreign excise
tax (“Excise Tax”), then, subject to the provisions of this Section 8, such
Payments shall be either (A) provided in full pursuant to the terms of this
Agreement or any other applicable agreement, or (B) provided as to such lesser
extent which would result in no portion of such Payments being subject to the
Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking into
account the applicable federal, state, local and foreign income, employment and
other taxes and the Excise Tax (including, without limitation, any interest or
penalties on such taxes), results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax.

(b) Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 8 shall be made by an independent
advisor designated by the Company and reasonably acceptable to the Executive
(“Independent Advisor”), whose determination shall be conclusive and binding
upon the Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Advisor may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Advisor shall
assume that the Executive pays all taxes at the highest marginal rate. The
Company and the Executive shall furnish to Independent Advisor such information
and documents as Independent Advisor may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Advisor may incur in connection with any calculations contemplated
by this Section. The reduction of the Payments payable hereunder, if applicable,
shall be made by first reducing the cash payments under Section 7(d)(ii) and
then by reducing any other Payments in a manner determined by the Company, in
consultation with the Executive.

(c) If, notwithstanding any reduction described in Section 8 (or in the absence
of any such reduction), the Internal Revenue Service (“IRS”) determines that the
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then the Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The

 

-8-



--------------------------------------------------------------------------------

Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that the Executive’s net proceeds with respect to such Payments (after taking
into account the payment of the excise tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on such Payments or if a Repayment Amount of
more than zero would not maximize the net amount received by the Executive from
the Payments. If the Excise Tax is not eliminated pursuant to this Section 8,
the Executive shall pay the Excise Tax.

Section 9. Restrictive Covenants.

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company Group and accordingly agrees, as a condition of
Executive’s continued employment with the Company, to be bound by and comply
with the Restrictive Covenants contained in Appendix B attached hereto and
incorporated by reference herein. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 1 of Appendix B (or a material breach or material
threatened breach of any of the provisions of Section 2 of Appendix B of this
Agreement) would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law and in addition to cessation of payments
described in the last paragraph of Section 7(d), the Company, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Any action for by the
Company for equitable relief shall be brought exclusively in the courts of the
State of Florida, and the parties hereto irrevocably agree to submit to the
jurisdiction and venue of the courts of the State of Florida for any such action
or proceeding. For the avoidance of doubt, the Restrictive Covenants contained
in Appendix B shall be in addition to, and not in lieu of, any other similar
restrictive covenants contained in any other agreement between Executive and any
member of the Company Group.

Section 10. Representations and Warranties of Executive.

Executive represents and warrants to the Company that:

(a) Executive has had the opportunity to consult with, and is represented by,
his own tax and legal advisor(s) in connection with the negotiation and
preparation of this Agreement;

(b) Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

(c) Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

(d) in connection with his employment with the Company, Executive will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.

 

-9-



--------------------------------------------------------------------------------

Section 11. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 12. Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 7(d)(iv) hereof, the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

Section 13. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a) Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall any member of the Company
Group be liable for any additional tax, interest, or penalties that may be
imposed on Executive as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other than for withholding
obligations or other obligations applicable to employers, if any, under
Section 409A of the Code). If any provision of this Agreement (or of any award
of compensation, including equity compensation or benefits) would cause
Executive to incur any additional tax or interest under Section 409A of the
Code, the Company shall, after consulting with and receiving the approval of
Executive, reform such provision in a manner intended to avoid the incurrence by
Executive of any such additional tax or interest.

 

-10-



--------------------------------------------------------------------------------

Section 14. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets,
division or subsidiary, as applicable, without Executive’s consent.

(b) Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 7(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

Section 15. Disputes; Arbitration.

Subject to the Company’s right to seek equitable relief for any violations of
the Restrictive Covenants contained in Appendix B (as set forth in Section 9),
any dispute or controversy arising under or in connection with this Agreement or
Executive’s employment with the Company shall be settled exclusively through the
Company’s Dispute Resolution Program that is in effect from time to time and
which includes final and binding arbitration of covered claims.

 

-11-



--------------------------------------------------------------------------------

Section 16. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Compensation
Committee and the Board. No waiver by either of the parties hereto of their
rights hereunder shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

Section 17. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 18. Governing Law; Waiver of Jury Trial.

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF FLORIDA WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. THIS
AGREEMENT CONTAINS A BINDING ARBITRATION CLAUSE. EACH PARTY TO THIS AGREEMENT
ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

Section 19. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office to the attention of
the General Counsel, and all notices and communications by the Company to
Executive may be given to Executive personally or may be mailed to Executive at
Executive’s last known address, as reflected in the Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

 

-12-



--------------------------------------------------------------------------------

Section 20. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 21. Entire Agreement.

This Agreement, together with any exhibits and appendices attached hereto and
any equity award grants referenced herein to be made by the Company to the
Executive, constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Agreement.

Section 22. Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 7
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 23. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 24. Background Check.

Notwithstanding anything to the contrary in this Agreement, Executive shall not
become employed by the Company if Executive fails the Company’s background check
of the Executive or the pre-employment substance test and this Agreement shall
be terminated.

*        *        *

[Signatures to appear on the following page.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SEAWORLD ENTERTAINMENT, INC.

/s/ G. Anthony (Tony) Taylor

By:   G. Anthony (Tony) Taylor Title:   Chief Legal and Corporate Affairs
Officer, General Counsel and Corporate Secretary EXECUTIVE

/s/ Peter Crage

PETER CRAGE



--------------------------------------------------------------------------------

APPENDIX A

Definitions

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any accrued but
unpaid Annual Bonus that is required to be paid in accordance with the terms of
the Annual Bonus Plan, (iii) any unpaid or unreimbursed expenses incurred in
accordance with Section 6 hereof, and (iv) any benefits provided under the
Company’s employee benefit plans or any incentive plans upon a termination of
employment, including rights with respect to Company equity (or equity
derivatives), in accordance with the terms contained therein.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(d) “Base Salary” shall mean the salary provided for in Section 4(a) hereof.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful
failure or refusal by Executive (or Executive’s inability, as a result of
circumstances described in clause (v) of this definition) to perform in any
material respect his duties or responsibilities, (iii) misappropriation (or
attempted misappropriation) by Executive of any assets or business opportunities
of the Company or any other member of the Company Group, (iv) embezzlement or
fraud committed (or attempted) by Executive, or at his direction,
(v) Executive’s conviction of, indictment for, or pleading “guilty” or “no
contest” to, (x) a felony or (y) any other criminal charge involving moral
turpitude or financial dishonesty that has, or could be reasonably expected to
have, an adverse impact on the performance of Executive’s duties to the Company
or any other member of the Company Group or otherwise result in injury to the
reputation or business of the Company or any other member of the Company Group,
(vi) any violation by Executive of the policies of the Company, including but
not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals or statements of policy of the Company,
which causes material harm to the Company, or (vii) Executive’s material breach
of this Agreement or breach of the Restrictive Covenants contained in Appendix B
or any other similar restrictive covenants contained in any other agreement
between Executive and any member of the Company Group; provided, that, for the
avoidance of doubt, the adverse performance of the Company alone (other than as
a result of, arising out of or in connection with circumstances described in
clauses (i) through (vii), inclusive, of this definition) shall not constitute
grounds for a termination of Executive’s employment for Cause.



--------------------------------------------------------------------------------

For purposes of this Section (f), no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any action or inaction of the Executive
taken in reliance on the advice of the Company’s legal counsel shall be
considered to have been taken or not taken in good faith, and not in bad faith.

(g) “Change in Control” shall have the meaning assigned to such term in the
SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan, as amended from time
to time (or any successor plan).

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(i) “Company” shall have the meaning set forth in the preamble hereto.

(j) “Company Group” shall mean the Company together with any of its direct or
indirect subsidiaries.

(k) “Company Nonrenewal” shall have the meaning set forth in Section 2(b)
hereof.

(l) “Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group.

(m) “Delay Period” shall have the meaning set forth in Section 13 hereof.

(n) “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents, with reasonable accommodation to the extent required by
applicable law, the performance of Executive’s duties for a period of (i) one
hundred twenty (120) consecutive days or (ii) one hundred eighty
(180) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld). If Executive is unable to make
such approval, then such approval shall be made by Executive’s legal
representative, or if there is no legal representative, then by an adult member
of Executive’s immediate family. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement.

(o) “Executive” shall have the meaning set forth in the preamble hereto.

(p) “Executive Nonrenewal” shall have the meaning set forth in Section 2(c)
hereof.

(q) “Excise Tax” shall have the meaning set forth in Section 8 hereto.

(r) “Good Reason” shall mean, without Executive’s consent, (i) a material
diminution in Executive’s title, duties, or responsibilities as set forth in
Section 3 hereof, (ii) a

 

-2-



--------------------------------------------------------------------------------

material reduction in Base Salary set forth in Section 4(a) hereof or Target
Annual Bonus opportunity set forth in Section 4(b) hereof (other than pursuant
to an across-the-board reduction applicable to all similarly situated
executives), (iii) the relocation of Executive’s principal place of employment
by more than fifty (50) miles from the Company’s headquarters in Orlando,
Florida, or (iv) any other material breach of a provision of this Agreement by
the Company (other than a provision that is covered by clause (i), (ii), or
(iii) above). Executive acknowledges and agrees that his exclusive remedy in the
event of any breach of this Agreement shall be to assert Good Reason pursuant to
the terms and conditions of Section 7(e) hereof. Notwithstanding the foregoing,
during the Term of Employment, in the event that the Board reasonably believes
that Executive may have engaged in conduct that could constitute Cause
hereunder, the Board may, in its sole and absolute discretion, suspend Executive
from performing his duties hereunder, and in no event shall any such suspension
constitute an event pursuant to which Executive may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension.

(s) “Independent Advisor” shall have the meaning set forth in Section 8 hereto.

(t) “IRS” shall have the meaning set forth in Section 8 hereto.

(u) “Notice of Termination” shall have the meaning set forth in Section 7(h)
hereto.

(v) “Payments” shall have the meaning set forth in Section 8 hereto.

(w) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(x) “Reduced Amount” shall have the meaning set forth in Section 8 hereto.

(y) “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit A (as the same may be revised from time to
time by the Company upon the advice of counsel).

(z) “Repayment Amount” shall have the meaning set forth in Section 8 hereto.

(aa) “Restrictive Covenants” shall mean the restrictive covenants contained in
Appendix B attached hereto.

(bb) “Severance Benefits” shall have the meaning set forth in Section 7(g)
hereof.

 

-3-



--------------------------------------------------------------------------------

(cc) “Severance Factor” shall mean, during the Term of Employment (including any
mutually agreed extension of such Term of Employment):

(i) in the case of a termination of Executive’s employment by the Company
without Cause (other than by reason of death or Disability) or by Executive for
Good Reason, in either case, (A) on or prior to the third anniversary of the
Commencement Date or (B) during the twelve (12) month period immediately
following the occurrence of a Change in Control, 2.0, and

(ii) in the case of any other termination of Executive’s employment by the
Company without Cause (other than death or Disability) or by Executive for Good
Reason not described in the preceding clause (i) of this definition, 1.0.

(dd) “Severance Term” shall mean the number of months following Executive’s
termination by the Company without Cause (other than by reason of death or
Disability) or by Executive for Good Reason equal to the product of (i) the
Severance Factor multiplied by (ii) twelve (12) months.

(ee) “Target Annual Bonus” shall have the meaning set forth in 4(b) hereof.

(ff) “Term of Employment” shall mean the period specified in Section 2 hereof.

 

-4-



--------------------------------------------------------------------------------

APPENDIX B

Restrictive Covenants

1. Non-Competition; Non-Solicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) During Executive’s employment with the Company or its subsidiaries (the
“Employment Term”) and for a period of the greater of (x) one year following the
date Executive ceases to be employed by the Company or its subsidiaries and
(y) the Severance Term (the “Restricted Period”), Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Restricted Group in the
Business, the business of any then current or prospective client or customer
with whom Executive (or his direct reports) had personal contact or dealings on
behalf of the Company during the one-year period preceding Executive’s
termination of employment.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in the Business in any geographical area that is within 100 miles of
any geographical area where the Restricted Group engages in the Business,
including the greater metropolitan areas of Orlando, Florida, San Diego,
California, San Antonio, Texas, Williamsburg, Virginia and
Philadelphia/Langhorne, Pennsylvania;

(B) enter the employ of, or render any services to, a Core Competitor, except
where such employment or services do not relate in any manner to the Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(D) intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members, or
investors.

(iii) Notwithstanding anything to the contrary in this Appendix B, Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Core Competitor)
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.



--------------------------------------------------------------------------------

(iv) During the Employment Term and for a period of the greater of (x) two years
from the date Executive ceases to be employed by the Company or its subsidiaries
and (y) the Severance Term, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

(B) hire any Senior Employee who was employed by the Restricted Group as of the
date of Executive’s termination of employment with the Company or who left the
employment of the Restricted Group coincident with, or within one year prior to
or after, the termination of Executive’s employment with the Company; or

(C) encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(v) For purposes of this Appendix B:

(A) “Restricted Group” shall mean, collectively, the Company and its
subsidiaries and, to the extent engaged in the Business, their respective
affiliates.

(B) “Business” shall mean the entertainment and theme park business.

(C) “Core Competitor” shall mean Walt Disney Parks and Resorts, Universal
Studios, Six Flags, Inc., Cedar Fair Entertainment Company and Merlin
Entertainments Group Ltd., Herschend Family Entertainment and each of their
respective affiliates.

(D) “Senior Employee” shall mean any employee of the Company or any of its
subsidiaries with the title of Vice President or above.

(b) Non-Disparagement. Executive will not at any time (whether during or after
Executive’s Employment Term) make public statements or public comments intended
to be (or having the effect of being) of defamatory or disparaging nature
regarding (including, without limitation, any statements or comments, whether in
person, radio, television, film, social media or otherwise, that are (i) likely
to be harmful to the business, business reputation or personal reputation of and
(ii) for, on behalf of or in association with any trade, industry, activist or
other advocacy group that has, at any time, made adverse or critical statements
in relation to) the Company or any of its subsidiaries or affiliates or any of
their respective businesses, shareholders, members, partners, employees, agents,
officers, directors or contractors (it being understood that comments made in
Executive’s good faith performance of his duties hereunder shall not be deemed
disparaging or defamatory for purposes of this paragraph). The Company (via any
official statement) shall not, and shall instruct its officers and directors to
not, at any time make any public statements or public release which is intended
to be (or having the effect of being) of defamatory or disparaging nature
regarding Executive’s reputation in the business

 

-2-



--------------------------------------------------------------------------------

community (it being understood that comments made by the Company in the good
faith and in ordinary course of business shall not be deemed disparaging or
defamatory for purposes of this paragraph). Notwithstanding anything in this
Section 1(b), either the Executive or the Company (including its officers and
directors) shall be permitted to (x) provide a reasonable and truthful response
to or statement to defend itself or him/herself against any public statement
made by the Company or the Executive, as applicable, that is incorrect or
disparages such person, to the extent necessary to correct or refute such public
statement and (y) provide truthful testimony in any legal proceeding or process.

(c) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix B
is an unenforceable restriction against Executive, the provisions of this
Appendix B shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
B is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(d) The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(e) The provisions of Section 1 hereof shall survive the termination of
Executive’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).

2. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
Employment Term) (x) retain or use for the benefit, purposes or account of
Executive or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of Executive’s duties under Executive’s employment and
pursuant to customary industry practice), any non-public, proprietary or
confidential information — including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals, safety, zoological and/or animal training or care
practices, protocols, policies or procedures — concerning the past, current or
future business, activities and operations of the Company,

 

-3-



--------------------------------------------------------------------------------

its subsidiaries or affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board. Executive
understands and acknowledges that nothing contained in this Appendix B is
intended to or should in fact prevent Executive from (x) reporting possible
violations of federal or state law or regulation to any government agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, any agency Inspector General, the Equal
Employment Opportunity Commission, or the National Labor Relations Board, or
(y) making other disclosures that are protected under state or federal
whistleblower laws or regulations.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (b) made legitimately available to
Executive by a third party without breach of any confidentiality obligation of
which Executive has knowledge; or (c) required by law to be disclosed; provided,
that with respect to subsection (c) Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and reasonably cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, children, parents and spouse’s
parents) and advisors, the existence or contents of this Agreement; provided
that Executive may disclose to any prospective future employer the provisions of
this Appendix B. This Section 2(a)(iii) shall terminate if the Company publicly
discloses a copy of this Agreement (or, if the Company publicly discloses
summaries or excerpts of this Agreement, to the extent so disclosed).

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; and (y) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information.

(b) Intellectual Property.

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents, or other work product (including without limitation, research,
reports,

 

-4-



--------------------------------------------------------------------------------

software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Executive shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.

(iii) Executive shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Executive’s signature on any
document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts required in
connection with the foregoing.

(iv) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company that are
from time to time previously disclosed to Executive, including regarding the
protection of Confidential Information and intellectual property and potential
conflicts of interest. Executive acknowledges that the Company may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version from time to time previously
disclosed to Executive.

(v) The provisions of Section 2 hereof shall survive the termination of
Executive’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).

 

-5-



--------------------------------------------------------------------------------

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated 17 August, 2015, with SeaWorld Entertainment, Inc. (the
“Employment Agreement”)), and other good and valuable consideration, I, Peter
Crage for and on behalf of myself and my heirs, administrators, executors, and
assigns, effective the date on which this release becomes effective pursuant to
its terms, do fully and forever release, remise, and discharge each of the
Company and each of its direct and indirect subsidiaries and affiliates,
together with their respective past and present officers, directors, partners,
shareholders, employees, and agents (collectively, the “Group”) from any and all
claims whatsoever up to the date hereof that I had, may have had, or now have
against the Group, for or by reason of any matter, cause, or thing whatsoever,
including any claim arising out of or attributable to my employment or the
termination of my employment with the Company, whether for tort, breach of
express or implied employment contract, intentional infliction of emotional
distress, wrongful termination, unjust dismissal, defamation, libel, or slander,
or under any federal, state, or local law dealing with discrimination based on
age, race, sex, national origin, handicap, religion, disability, or sexual
orientation. This release of claims includes, but is not limited to, all claims
arising under the Age Discrimination in Employment Act (“ADEA”), Title VII of
the Civil Rights Act, the Americans with Disabilities Act, the Civil Rights Act
of 1991, the Family Medical Leave Act, and the Equal Pay Act, each as may be
amended from time to time, and all other federal, state, and local laws, the
common law, and any other purported restriction on an employer’s right to
terminate the employment of employees. The release contained herein is intended
to be a general release of any and all claims to the fullest extent permissible
by law.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 7
of the Employment Agreement, (ii) any claims that cannot be waived by law,
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time, or (iv) my accrued
and vested benefits, rights or payments under any employee benefit, incentive or
equity plan or program of the Company.

I expressly acknowledge and agree that I –

 

  •   Am able to read the language, and understand the meaning and effect, of
this Release;

 

  •   Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;



--------------------------------------------------------------------------------

  •   Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever had, and because of my execution of this Release;

 

  •   Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;

 

  •   Understand that, by entering into this Release, I do not waive rights or
claims under ADEA that may arise after the date I execute this Release;

 

  •   Had or could have [twenty-one (21)][forty-five (45)]1 days from the date
of my termination of employment (the “Release Expiration Date”) in which to
review and consider this Release, and that if I execute this Release prior to
the Release Expiration Date, I have voluntarily and knowingly waived the
remainder of the review period;

 

  •   Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

  •   Was advised to consult with my attorney regarding the terms and effect of
this Release; and

 

  •   Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. I acknowledge and agree that nothing in this Release is intended to or
shall limit, restrict, or interfere with my right under federal, state and local
laws to file an administrative charge or to participate in any governmental
investigation. Notwithstanding, if a federal, state or local administrative
agency were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and the Severance
Benefits will control as the exclusive remedy and full settlement of all such
claims by me.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group (as defined in my Employment Agreement)
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its General Counsel. To be effective, such revocation must be
received by the Company no later than 11:59 p.m. on the seventh (7th) calendar
day following the execution of this Release. Provided that the Release is
executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is

 

1 To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).



--------------------------------------------------------------------------------

executed shall be its effective date. I acknowledge and agree that if I revoke
this Release during the Revocation Period, this Release will be null and void
and of no effect, and neither the Company nor any other member of the Company
will have any obligations to pay me the Severance Benefits.

To the extent reasonably requested by the Board, I shall cooperate with the
Company in connection with matters arising out of or related to my employment
with the Company.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF FLORIDA,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. I HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE.

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

Peter Crage Date: